Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Compton reports year-end 2009 results CALGARY, Feb. 26 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) reports its financial and operating results for the year ended December 31, 2009. The Corporation's 2009 reserves evaluation results are provided on a separate release, disseminated to the market today. The full text of Management's Discussion and Analysis ("MD&A") and the Corporation's audited consolidated financial statements can be found on the Corporation's website at www.comptonpetroleum.com and at www.sedar.com. 2009 in Review Summary of Results: << - Cash flow was $45.4 million or $0.29 per diluted share - Operating loss was $61.0 million, largely due to depletion and depreciation - Average production was 20,922 boe/d - Capital expenditures were $68.3 million, before acquisitions and divestitures >> Achievements: << - Strengthened capital structure by reducing total bank debt and senior term notes by 31% to $568.9 million - Completed an equity offering for gross proceeds of $172.5 million - Sold a 3.75% overriding royalty for proceeds of $71.3 million; an additional 0.50% closed subsequent to year-end for additional proceeds of $9.5 million - Sold non-core assets and interests in previously existing overriding royalties for gross proceeds of $8.0 million and $7.0 million, respectively - Reduced internal cost structures: - Gross administrative expenses decreased by 13% or $5.6 million - Operating expenses decreased by 24% or $28.0 million - Successfully employed horizontal drilling and multi-stage fracture completions in the Niton area during the year with drilling cost reductions of 15% to 20% - Achieved a 100% success rate on the 20 wells drilled or participated in during the year >> Financial Review << Three Months Ended Dec 31 Year Ended Dec 31 (000s, except per share % % amounts) 2009 2008 Change 2009 2008 Change Total revenue(1) $ 57,595 $ 104,771 (45%) $ 227,876 $ 610,298 (63%) Cash flow(1)(2) $ 6,513 $ 29,595 (78%) $ 45,439 $ 255,881 (82%) Per share - basic(1)(2)$ 0.03 $ 0.23 (87%) $ 0.29 $ 1.98 (85%) - diluted (1)(2) $ 0.03 $ 0.23 (87%) $ 0.29 $ 1.94 (85%) Operating earnings (loss)(1)(2) $ (23,425) $ (7,600)(208%) $ (61,038) $ 70,949 (186%) Net loss $ (23,800) $ (95,943) (75%) $ (8,330) $ (43,003) (81%) Per share - basic $ (0.09) $ (0.74) (88%) $ (0.05) $ (0.33) (85%) - diluted $ (0.09) $ (0.74) (88%) $ (0.05) $ (0.33) (85%) Capital expenditures before acquisitions and divestments $ 26,974 $ 54,063 (50%) $ 68,303 $ 324,549 (79%) Total bank debt & senior notes $ 568,924 $ 829,321 (31%) Shareholders equity $ 922,237 $ 834,690 19% Shares outstanding 263,573 125,760 110% (1) Prior periods have been revised to conform to current period presentation (2) Cash flow and operating earnings are non-GAAP measures and are addressed in detail in the MD&A >> Revenue, cash flow and operating earnings decreased in 2009 compared to 2008 due to lower realized natural gas and liquids prices and reduced production volumes. Operating earnings decreased by 186% from $70.9 million in 2008 to a loss of $61.0 million in 2009 primarily due to lower commodity prices and production, which was partially mitigated by improvements in the cost structure. Operating earnings is a non-GAAP measure that adjusts net earnings by non-operating items that, in Management's opinion, reduce the comparability of underlying financial performance between periods. These non-operating items are largely non-cash in nature or one-time non-recurring items, and include those referred to above. The decline in commodity prices throughout 2009 reduced internally generated cash flow available to invest in drilling activities. As a result, capital spending, before acquisitions, divestitures and corporate expenses, decreased by 79% in 2009. Capital spending during the year was primarily directed towards the drilling of horizontal multi-stage fracture wells in Niton and the continued development at Plains Belly River. The Corporation drilled or participated in 20 wells in 2009 as compared to 256 in 2008. Fourth Quarter During the fourth quarter of 2009 revenue decreased 45% compared to the same period in 2008 due to declining commodity prices and a 22% decrease in production, which reflects the sale of non-core assets that closed at various times throughout the third quarter of 2008 and into 2009, as well as natural declines. Although fourth quarter 2009 cash flow and operating earnings were unfavourably impacted by lower commodity prices and production volumes, the decrease was partially offset by reductions in operating, interest and administrative expenses. Operations Review << Three Months Ended Dec 31 Year Ended Dec 31 % % 2009 2008 Change 2009 2008 Change Average daily production Natural gas (MMcf/d) 98 125 (22%) 106 143 (26%) Liquids (bbls/d) 3,055 4,113 (26%) 3,335 4,769 (30%) Total (boe/d) 19,351 24,868 (22%) 20,922 28,658 (27%) Realized prices Natural gas ($/mcf) $ 4.38 $ 6.99 (37%) $ 4.16 $ 8.17 (49%) Liquids ($/bbl) $ 57.10 $ 60.60 (6%) $ 49.80 $ 98.68 (50%) Total ($/boe) $ 31.16 $ 45.79 (32%) $ 28.90 $ 57.26 (50%) Field netback(1) ($/boe) $ 15.63 $ 29.55 (47%) $ 18.35 $ 34.26 (46%) (1) Field netback is a non-GAAP measures and is addressed elsewhere in detail in the MD&A >> As anticipated, overall production in 2009 fell 27% from the year prior.
